U.S. Department of Justice
Office of Justice Programs
Office for Civil Rights
Washington, D.C. 20531

FREQUENTLY ASKED QUESTIONS
APRIL 9, 2014
Nondiscrimination Grant Condition in the
Violence Against Women Reauthorization Act of 2013

The Violence Against Women Reauthorization Act of 2013, which President Obama signed on
March 7, 2013, amends the Violence Against Women Act (VAWA) of 1994 by adding a grant
condition that prohibits discrimination by recipients of certain Department of Justice (DOJ or
Department) funds:
No person in the United States shall, on the basis of actual or perceived race, color,
religion, national origin, sex, gender identity (as defined in paragraph 249(c)(4) of
title 18, United States Code), sexual orientation, or disability, be excluded from
participation in, be denied the benefits of, or be subjected to discrimination under
any program or activity funded in whole or in part with funds made available under
[VAWA], and any other program or activity funded in whole or in part with funds
appropriated for grants, cooperative agreements, and other assistance administered
by the Office on Violence Against Women.
The VAWA nondiscrimination grant condition provides an exception to the prohibition on sex
discrimination in certain instances:
If sex segregation or sex-specific programming is necessary to the essential
operation of a program, nothing in this paragraph shall prevent any such program
or activity from consideration of an individual’s sex. In such circumstances,
grantees may meet the requirements of this paragraph by providing comparable
services to individuals who cannot be provided with the sex-segregated or sexspecific programming.
The following are some frequently asked questions (FAQs) about VAWA’s nondiscrimination
grant condition, including the obligations of VAWA recipients and what people may do if they
believe they have experienced discrimination barred by this new nondiscrimination grant
condition.
1

These initial FAQs are intended to provide general guidance as to questions DOJ believes may
arise at this time regarding the new nondiscrimination grant condition. The Department will
update and supplement them as appropriate. Please note that these FAQs are not intended to
address all questions that may arise about the new nondiscrimination grant condition. Neither do
they provide definitive guidance that applies in all cases, regardless of the circumstances. In the
event that anything in these FAQs conflicts with an applicable federal statute or regulation, the
statute or regulation will control. Nothing in this document is intended to address or affect in
any way the meaning or applicability of other provisions of federal statutes and regulations that
deal with nondiscrimination and DOJ grants, or of related conditions on DOJ grants that are
based on those laws.
1. What grants will be subject to the VAWA nondiscrimination grant condition?
The VAWA nondiscrimination grant condition applies to all grant programs currently
administered by the Office on Violence Against Women (OVW). Subject to the
appropriation of funds, the Department anticipates that, in Fiscal Year 2014, OVWcovered grants1 will include the following:


















Grants to Encourage Arrest Policies and Enforcement of Protection Orders
Program
Grants to Reduce Domestic Violence, Dating Violence, Sexual Assault, and
Stalking on Campuses Program
Culturally Specific Services for Victims Program
Education, Training, and Enhanced Services to End Violence Against and Abuse
of Women with Disabilities Program
Enhanced Training and Services to End Violence and Abuse of Women Later in
Life Program
Grants to Support Families in the Justice System
Legal Assistance for Victims Grant Program
Rural Domestic Violence, Dating Violence, Sexual Assault, and Stalking
Assistance Program
Sexual Assault Services Formula Program
Sexual Assault Services Program – Culturally Specific
Grants to State Sexual Assault and Domestic Violence Coalitions Program
STOP Violence Against Women Formula Grant Program
Transitional Housing Assistance for Victims of Domestic Violence, Dating
Violence, Sexual Assault, or Stalking Program
Grants to Tribal Domestic Violence and Sexual Assault Coalitions Program
Tribal Sexual Assault Services Program
Grants to Indian Tribal Governments Program
Consolidated Program to Address Children and Youth Exposed to Domestic and
Sexual Violence and Engage Men and Boys as Allies

Throughout the Frequently Asked Questions, the term “covered grants” refers to federal financial assistance subject
to the new nondiscrimination grant condition.

1

2




Grants for Outreach and Services to Underserved Populations
Technical Assistance Program.

The nondiscrimination grant condition also applies to grants made beginning in FY 2014
under any OVW-administered special initiative or demonstration project related to the
programs listed above.
Additionally, the new nondiscrimination grant condition may apply to new or
supplemental grants made on or after October 1, 2013, under one or more grant programs
administered by the Office of Justice Programs (OJP). This will depend upon several
factors, including the nature of the appropriations for OJP. OJP will advise applicants to
and recipients under any implicated grant program administered by OJP that the new or
supplemental grants will include the new nondiscrimination grant condition through the
grant-making process, which may include a notice in the grant solicitation or a new
provision in the terms of the grant award.
2. When does VAWA’s nondiscrimination grant condition go into effect?
The Violence Against Women Reauthorization Act of 2013 took effect on October 1,
2013. The new VAWA nondiscrimination grant condition applies to all awards made
under covered grants on or after October 1, 2013. For example, if a recipient is working
on a project under an open award made under an OVW grant prior to October 1, 2013,
the new nondiscrimination grant condition does not apply. If a recipient of federal
financial assistance under a covered grant receives additional funding on or after October
1, 2013, to support a previously funded project, the new nondiscrimination grant
condition will apply to the new or supplemental award. Please note, however, that all
OVW grantees are subject to a contractual award condition prohibiting activities that may
compromise victim safety, which would include excluding a victim from services or
benefits based on one of the protected categories in the VAWA nondiscrimination grant
condition.
3. What does it mean that a recipient cannot discriminate in any “program or activity funded
in whole or in part” with VAWA funds?
The new nondiscrimination grant condition prohibits recipients of federal financial
assistance under covered grants from discriminating in any “program or activity,”
irrespective of the amount of federal financial assistance the recipient receives. The term
“program or activity” refers to all of the operations of a recipient, even if non-covered
funds support a particular operation. For example, if a law enforcement agency receives
an award under a covered grant to fund a victim witness coordinator, then that law
enforcement agency must not discriminate against a person on the basis of actual or
perceived race, color, religion, national origin, sex, gender identity, sexual orientation, or
disability in all of its operations. Thus, a recipient that operates a program funded
partially by a covered grant and partially by other sources may not discriminate in any of
its operations.

3

4. How does this grant condition apply to the beneficiaries of services supported by covered
grants where the service is provided by faith-based organizations?
Faith-based organizations, like all other recipients of funding subject to the VAWA
nondiscrimination grant condition, accept the obligation, as a condition of the grant
award, not to discriminate in the delivery of services or benefits supported by covered
grants, on the basis of actual or perceived race, color, religion, national origin, sex,
gender identity, sexual orientation, or disability.
5. Does the VAWA nondiscrimination grant condition prohibit employment discrimination
by recipients under covered grants?
Yes. Recipients of federal financial assistance under covered grants may not discriminate
on the basis of actual or perceived race, color, religion, national origin, sex, gender
identity, sexual orientation, or disability in employment practices. The VAWA
nondiscrimination grant condition prohibits those employment practices made unlawful
by the Omnibus Crime Control and Safe Streets Act of 1968, Title VII of the Civil Rights
Act of 1964, and their implementing regulations.
6. How does this grant condition apply to job positions in programs administered by faithbased organizations, where the program is funded by a covered grant?
In accordance with DOJ’s interpretation of the Religious Freedom Restoration Act as set
forth in a June 29, 2007 Memorandum Opinion issued by the Department of Justice,
Office of Legal Counsel, funded faith-based organizations subject to the new
nondiscrimination grant condition may prefer co-religionists for employees in programs
funded by covered grants if they can meet each of the following criteria:
a. The faith-based organization demonstrates that the program for which it
seeks federal funding is an exercise of religion; and
b. The faith-based organization demonstrates that requiring it to either forgo
its religious preference in hiring or forgo the federal funding would
substantially burden its exercise of religion; and
c. The funding entity is unable to demonstrate that applying the
nondiscrimination grant condition to the faith-based organization would
both further a compelling government interest and be the least restrictive
means of furthering this interest.
OVW, other DOJ grant-making offices, and State Administering Agencies will grant
exemptions to this prohibition against hiring discrimination on the basis of religion on a
case-by-case basis if a funded faith-based organization can certify to each of the
following:

4

a. The faith-based organization will offer all federally-funded services and
benefits to all qualified beneficiaries without regard for the religious or nonreligious beliefs of those individuals; and
b. Any activities of the faith-based organization that contain explicitly
religious content will be kept separate in time or location from any services
and benefits supported by direct federal funding, and if provided under such
conditions, will be offered only on a voluntary basis; and
c. The faith-based organization sincerely believes that providing the services
and benefits in question is an expression of its religious beliefs, that
employing individuals of particular religious belief is important to its
religious exercise, and that having to abandon its religious hiring practice
to receive federal funding would substantially burden its religious exercise.
Funded faith-based organizations subject to the VAWA nondiscrimination grant
condition that seek an exemption to the prohibition against religious discrimination in
employment must complete and retain an original, signed document for their records (see
Certificate of Exemption for Hiring Practices on the Basis of Religion), certifying to the
three provisions set forth above. They must then submit a copy of the signed Certificate
of Exemption to DOJ through the Grants Management System after receipt of an award.
7. How does the nondiscrimination grant condition apply to State Administering Agencies
that receive formula grants under VAWA and subaward those funds to subrecipients
throughout their states? (Examples of formula grants include the STOP Violence Against
Women and Sexual Assault Services Formula Grant Programs.)
State Administering Agencies (SAAs) that receive covered formula grants to award to
subrecipients throughout their states must comply with the VAWA nondiscrimination
grant condition, which prohibits them from discriminating on the basis of actual or
perceived race, color, religion, national origin, sex, gender identity, sexual orientation, or
disability in all of their operations. This obligation extends to all of the operations of the
SAA and will extend to the operations of other units of state government if those units
also receive federal financial assistance under VAWA or are subawarded VAWA funds
from the SAA. SAAs must also ensure that subrecipients comply with all applicable civil
rights obligations. SAAs should provide training for subrecipients about their civil rights
obligations, and they should monitor their subrecipients’ compliance with the VAWA
nondiscrimination grant condition.
8. What constitutes discrimination based on “actual or perceived” race, color, religion,
national origin, sex, gender identity, sexual orientation, or disability?
The new nondiscrimination grant condition prohibits discrimination against an individual
based on the individual’s real or perceived race, color, religion, national origin, sex,
gender identity, sexual orientation, or disability. Discrimination against an individual
based on a perception of the individual’s race, color, religion, national origin, sex, gender
5

identity, sexual orientation, or disability violates the VAWA nondiscrimination grant
condition even if the perception is wrong. Taking an adverse action against an individual
because of a mistaken belief that the individual belongs to a particular protected class
violates the VAWA nondiscrimination grant condition.
9. What does “gender identity” mean?
The VAWA nondiscrimination grant condition borrows the definition of “gender
identity” from the Matthew Shepard-James Byrd Jr. Hate Crimes Prevention Act at 18
U.S.C. § 249(c)(4). “Gender identity” means “actual or perceived gender-related
characteristics.” Gender identity is a person’s internal view of the individual’s gender.
Transgender can be used to describe a person whose gender identity is different from the
individual’s assigned sex at birth. Male, female, and transgender are all examples of
gender identities for purposes of the nondiscrimination grant condition.
10. What does “sexual orientation” mean?
The VAWA nondiscrimination grant condition does not define the term “sexual
orientation.” Heterosexual, homosexual, and bisexual are all sexual orientations.
11. What is “sex-segregated” or “sex-specific programming”?
Programming is “sex-segregated” when males and females receive services in separate
settings. Programming is “sex-specific” when a recipient designs it differently for males
and females. Both “sex-segregated” and “sex-specific” programming places individuals
in a position to “choose” to identify with a particular sex.
Emergency shelter for domestic violence victims is an example of a service that victim
service providers historically have segregated by sex. An example of sex-specific
programming is the bystander intervention component of some educational programs on
college campuses. Often, these campus educational programs teach different violenceprevention skills to male and female students.
12. How does a recipient determine whether sex-specific or sex-segregated programming is
“necessary to the essential operation of the program?”
The VAWA nondiscrimination grant condition provides that a recipient may offer sexsegregated or sex-specific programming when it is “necessary to the essential operation
of a program.” If the Department receives a complaint of sex discrimination based upon
a recipient’s sex-segregated or sex-specific services, the onus will be on the recipient to
articulate clearly why sex-segregation or sex-specific programming was necessary to the
essential operations of the program. DOJ expects the recipient to support its justification
with an assessment of the facts and circumstances surrounding the specific program, and
to take into account established best practices and research findings, as applicable. The
justification cannot rely on unsupported assumptions or overly broad sex-based
generalizations.
6

Some factors that may be relevant to a recipient’s evaluation of whether sex-segregated
or sex-specific programming is necessary to the essential operations of the program
include the following: the nature of the service, the anticipated positive and negative
consequences to all eligible beneficiaries of not providing the program in a sexsegregated or sex-specific manner, the literature on the efficacy of the service being sexsegregated or sex-specific, the impact on transgender individuals seeking services, and
whether similarly situated recipients providing the same services have been successful in
providing services effectively in a manner that is not sex-segregated or sex-specific. A
recipient may not provide sex-segregated or sex-specific services for reasons that are
trivial or based solely on the recipient’s convenience.
For example, a recipient considering whether to sex-segregate its housing should assess
the type and layout of the property where the housing is provided. Where victims must
share bedrooms and bathrooms, that fact may be a significant consideration supporting a
determination that it “is necessary to the essential operation of the program” to segregate
beneficiaries of the opposite sex by bedroom and bathroom or, depending on the
circumstances, even to house beneficiaries of different sexes in entirely separate physical
locations.
In the case of a recipient that is considering whether to provide sex-specific prevention
education, if reliable research suggests that it is a best practice, that fact would likely be a
significant consideration supporting a determination that sex-specific programming “is
necessary to the essential operation of the program.” For example, if research suggests
that the bystander intervention model is more effective when it teaches different skills to
male and female students, that fact might provide significant support for a decision to
provide prevention education in a sex-specific manner.
A recipient should not assume that, because services have been sex-segregated or sexspecific in the past, continued sex segregation or sex specificity is “necessary” to its
programming.
13. If a recipient determines that sex-segregated or sex-specific programming is necessary to
the essential operation of the program, how does the recipient provide “comparable
services” to individuals who cannot be served with the sex-segregated or sex-specific
services?
The VAWA nondiscrimination grant condition provides that, in circumstances where
sex-segregated or sex-specific programming is necessary to the essential operation of a
program, grantees may satisfy the nondiscrimination prohibition by providing
comparable services to individuals who cannot be served with the sex-segregated or sexspecific programming. A comparable service is one that is designed to confer a
substantially equal benefit. Factors that DOJ will consider, either individually or in the
aggregate as appropriate, in determining whether services are comparable include the
following: the nature and quality of the services provided, the relative benefits of
different therapeutic modalities or interventions, geographic location or other aspects of
7

accessibility, the characteristics of the facilities where services are provided, and the
characteristics of the individuals who provide the service. Services need not be identical
to be comparable, but they must be of the same or similar quality and duration.
For example, if a recipient has made a fact-specific determination that segregating its
shelter by sex is necessary to the essential operation of the program, then the shelter
provided to male and female clients must be designed to confer substantially equal
benefits. These benefits might include a secure and furnished sleeping area, bathroom
facilities, kitchen facilities or access to food, case management, social services, and
transportation to supportive services. The recipient must make every reasonable effort to
ensure that the shelter provided to male and female beneficiaries is comparable in safety,
quality, and amenities. The recipient must also make every reasonable effort to ensure
that, if male clients are housed off-site, they are integrated into the recipient’s other, nonshelter services. If the recipient provides counseling, legal advocacy, or parenting groups
in its primary building, then it must make every reasonable effort to arrange for
transportation to that building so that the male victim or survivor housed remotely can
participate in all of the supportive services that the recipient provides.
Many recipients provide education, support, and counseling to domestic violence and
sexual assault survivors in group settings. If a recipient has made a fact-specific
determination that it is necessary to the essential operation of the group that the group be
sex-segregated or sex-specific, then the recipient must make available comparable
services to eligible beneficiaries of both sexes. Because the therapeutic benefits of group
counseling may be different than the therapeutic benefits of individual counseling, the
recipient should make every reasonable effort to provide comparable service through the
same therapeutic modality.
Recipients offering a prevention and education program on college campuses also must
make a fact-specific determination before providing sex-specific and sex-segregated
services. When a recipient legitimately determines that this is necessary to the essential
operation of the program, the recipient must ensure that it designs the education programs
to confer a substantially equal benefit to each sex. The benefits might include becoming
sensitive to issues of sexual assault, domestic violence, dating violence, and stalking;
providing skills to intervene as a bystander in situations or conversations involving sexual
assault, domestic violence, dating violence, or stalking; and understanding resources for
survivors, perpetrators, and bystanders on campus and in the larger community.
14. How may a recipient operate sex-segregated or sex-specific services and not discriminate
on the basis of actual or perceived gender identity?
A recipient that operates a sex-segregated or sex-specific program should assign a
beneficiary to the group or service which corresponds to the gender with which the
beneficiary identifies, with the following considerations. In deciding how to house a
victim, a recipient that provides sex-segregated housing may consider on a case-by-case
basis whether a particular housing assignment would ensure the victim’s health and
safety. A victim’s own views with respect to personal safety deserve serious
8

consideration. The recipient should ensure that its services do not isolate or segregate
victims based upon actual or perceived gender identity. A recipient may not make a
determination about services for one beneficiary based on the complaints of another
beneficiary when those complaints are based on gender identity.
For the purpose of assigning a beneficiary to sex-segregated or sex-specific services, best
practices dictate that the recipient should ask a transgender beneficiary which group or
service the beneficiary wishes to join. The recipient may not, however, ask questions
about the beneficiary’s anatomy or medical history or make burdensome demands for
identity documents.
Some VAWA recipients are also subject to the Prison Rape Elimination Act National
Standards (28 C.F.R. pt. 115) or other agency requirements regarding the provision of
services to transgender individuals. Those recipients should consult the appropriate
federal agency to determine the scope of any applicable requirements.
15. If a person believes that he or she has experienced discrimination on the basis of actual or
perceived race, color, religion, national origin, sex, gender identity, sexual orientation, or
disability by a recipient of federal financial assistance under a covered grant, how does
that person file a complaint?
Those who believe that they have experienced prohibited discrimination by a recipient of
federal financial assistance under a covered grant may file a complaint with the Office for
Civil Rights (OCR). OCR has authority to investigate complaints alleging a violation of
the VAWA nondiscrimination grant condition.
To file a discrimination complaint, please download and complete the Complaint
Verification Form (CVF) and the Identity Release Statement (IRS) and return both forms
to OCR at the following address:
Office for Civil Rights
Office of Justice Programs
U.S. Department of Justice
810 7th Street, NW
Washington, DC 20531
Generally, you must file a complaint with OCR within one year from the date of the
alleged discrimination.
OCR also accepts third-party discrimination complaints on behalf of people who are
either unable or reluctant to file a complaint on their own behalf. The absence of a signed
IRS from the aggrieved person may severely limit OCR’s investigation into a single
incident of discrimination against an individual. However, the absence of a signed IRS
will not prevent OCR from investigating an alleged discriminatory practice or policy.

9

Additional information on filing a complaint with OCR is available online at
http://www.ojp.usdoj.gov/about/ocr/complaint.htm.
16. How will OCR process complaints of discrimination filed under VAWA’s
nondiscrimination grant condition? What procedures will be put into place under
VAWA, and what remedies will be available?
OCR will carefully consider all complaints it receives that allege discrimination against a
recipient of funds to which the VAWA nondiscrimination grant condition applies. In
most instances, OCR will follow the complaint procedures set forth in 42 U.S.C. § 3789d
and the implementing regulations at 28 C.F.R. pt. 42, subpt. D.
Upon receiving a CVF and IRS, OCR will thoroughly review the complaint along with
respondent funding records to determine whether OCR has jurisdiction to investigate the
complaint and whether the complaint contains enough preliminary information to support
a claim under VAWA. As part of this initial assessment, OCR may seek additional
information from the complainant about the allegations. Based on this preliminary
review, OCR may initiate an investigation, often gathering additional data from both the
complainant and the recipient named in the complaint.
Once OCR gathers sufficient information, it will then evaluate the merits of the
complaint. If OCR finds that the facts do not support the claim, it will close the
complaint, advising the complainant in writing of this action.
If, however, OCR finds that the facts support a finding that the recipient is not in
compliance with VAWA’s nondiscrimination grant condition, OCR will work with the
recipient to explore ways in which it can come into voluntary compliance. Generally,
OCR does not obtain individual remedies for complainants; rather, OCR’s focus is on
ensuring a recipient’s overall compliance with applicable nondiscrimination
requirements. OCR makes every reasonable effort to negotiate resolution agreements
with recipients to remedy civil rights violations and to ensure that federal funding
continues. If voluntary compliance cannot be secured, then the recipient risks the
suspension or termination of applicable federal funding.
17. Are individuals who report or oppose discrimination by a grantee protected from
retaliation?
Yes. Retaliation in response to reporting or opposing discrimination, or in response to
participating in the investigation of a complaint of discrimination, is itself unlawful
discrimination. Recipients under covered grants may not retaliate against individuals
who, in good faith, report or oppose practices that violate the VAWA nondiscrimination
grant condition. Recipients may not retaliate against individuals for reporting or
otherwise opposing discrimination targeted at other individuals or for participating in an
investigation of another person’s discrimination complaint.

10

18. Does the VAWA nondiscrimination grant condition create any new civil-rights-related
data-reporting requirements?
No. The VAWA nondiscrimination grant condition does not create any new datareporting requirements, and it does not alter any statutory or regulatory civil-rightsrelated data-reporting requirements currently in effect. OVW, however, requires that its
grantees and subgrantees submit annual or semi-annual progress reports. When a
recipient receives funding to serve victims, OVW requires that these progress reports
include demographic information about victims, including aggregate information on race,
ethnicity, gender, and age of victims served.
If you have questions or comments about the new nondiscrimination grant condition, or if you
would like further information about any of the responses provided here, please contact the
Office for Civil Rights, Office of Justice Programs, U.S. Department of Justice at
VAWAcivilrights@usdoj.gov.
Nothing in this guidance creates any legal or procedural rights enforceable
against the United States.

11

